NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROD STUCKER,                                    No. 19-35733

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00007-DCN

 v.
                                                MEMORANDUM*
STATE OF IDAHO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Rod Stucker appeals pro se from the district court’s judgment dismissing his

action alleging federal and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s determination of whether the

complaint failed to comply with the notice pleading requirements of Federal Rule



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Civil Procedure 8. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968 (9th

Cir. 2006). We affirm.

      The district court properly dismissed Stucker’s action for failure to comply

with Rule 8 because, despite an opportunity to amend, Stucker’s operative second

amended complaint was prolix, confusing, and failed to allege clearly the bases for

his claims. See Fed. R. Civ. P. 8(a)(2) (a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief”); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (Rule 8 requires the complaint “give

the defendant fair notice of what the . . . claim is and the grounds upon which it

rests” (alteration in original, citation and internal quotation marks omitted));

McHenry v. Renne, 84 F.3d 1172, 1177-78 (9th Cir. 1996) (a complaint that is

“argumentative, prolix, replete with redundancy, and largely irrelevant” does not

comply with Rule 8; if “one cannot determine from the complaint who is being

sued, and for what relief, and on what theory” then the complaint violates Rule 8).

      The district court did not abuse its discretion by denying further leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that leave to amend may be denied when amendment would

be futile); Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th

Cir. 2008) (explaining that “the district court’s discretion to deny leave to amend is


                                           2                                       19-35733
particularly broad where plaintiff has previously amended the complaint” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Stucker’s motion to

disqualify the district judge because Stucker failed to establish any ground for

disqualification. See United States v. McTiernan, 695 F.3d 882, 891-92 (9th Cir.

2012) (setting forth standard of review and circumstances requiring

disqualification).

      We do not consider as outside the scope of this appeal Stucker’s contentions

that Chief Judge Thomas improperly dismissed Stucker’s judicial misconduct

complaint against the district judge.

      Stucker’s motion to disqualify the district judge and motion to transmit

physical exhibit are denied.

      AFFIRMED.




                                          3                                   19-35733